DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 1, the claim is replete with indefinite and lack-of-proper-antecedent limitations.  For example, “the inner side of the charging station,” “the proportional counter similar holes,” “the magnetic attachment-detachment solar charger,” “the USB charging circuit.”  Moreover, it is not understood by the phrase “characterized by the magnetic attachment — detachable price list — double sided promotion (18) made with two same type of transparent compact material (5) where the printable pricelist — promotion (18) of our choice in the form of sandwiches by holding them with two clips (8) on the upper-bottom side, respectively easily detachable for the renewal of the booklet, supporting it vertically for better visibility — reading through 4 magnets (4) on the heads of the corresponding 4 clamping screws (3) on one of the two external mounting brackets of the charging station (2) with possibility of use and as an independent individual price list — promotion (18).”  And there is a period right after this phrase.  And the use of parentheses for more than reference numerals is not permitted.  Examples are “(L-shapes),” “(with smooth surface in their heads).”
	The claims might have been a direct translation from the foreign document.  The claims have not rewritten to meet USPTO claim drafting standard.
	Re claim 2, the phrase “making them more secure and more easily accessible by the user” is subjective and is the desired outcome not proper in USPTO claim drafting.
	Re claim 3, a period is allowed only at end of the claim.  Another example of what is considered as desired outcome, “This way we achieve greater transport…from the user.”
	Re claim 4, another period is found in mid claim.  And another example of what is considered as desired outcome, “The particular size… making it difficult to steal.”
Conclusion
	The claims are replete with indefinite language and claim drafting does not follow USPTO claim drafting guidelines.  It is difficult to ascertain what is included and not included in the claims.  No art has been applied against any of the pending claims.
	As a side note, Applicant is recommended to file an IDS form 1449 with the references cited in the ISR.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087